1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JESUS RODRIGUEZ
7
8
                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,     )   Case No. 2:18-CR-0042 KJM
                                   )
13          Plaintiff,             )
                                   )   STIPULATION AND ORDER (PROPOSED)_
14                  vs.            )   CONTINUING STATUS CONFERENCE
                                   )   AND EXCLUDING TIME
15   JESUS RODRIGUEZ,              )
                                   )
16          Defendant.             )   Date:    November 26, 2018
                                   )   Time:    9:00 a.m.
17                                 )   Judge:   Hon. Kimberly J. Mueller

18
19        It is hereby stipulated and agreed between defendant, Jesus

20   Rodriguez, through his attorney, and plaintiff, United States of

21   America, through the United States Attorney, that the status

22   conference scheduled for November 26, 2018, may be continued to
23   January 14, 2019, at 9:00 a.m.

24        Shortly before the last status conference, the government
25   alerted the defense that it had material information bearing on
26   the investigation and on Mr. Rodriguez’s decision to plead.      The

27   government last week advised counsel that the information is now
28   available for review.    Both counsel agree that additional time

                                       -1-
1    is needed to review the information with Mr. Rodriguez and to

2    determine its effect on future litigation or resolution.

3    Counsel therefore ask to continue the status conference to

4    January 14, 2019, to complete necessary legal research and

5    review.

6            The parties further agree that the need for additional time

7    to prepare and to evaluate the new information warrants an order

8    excluding time under the Speedy Trial Act from the date of this

9    stipulation through January 14, 2019, pursuant to 18 U.S.C. §

10   3161(h)(7)(A) and (b)(iv).    The parties agree that the ends of

11   justice to be served by a continuance outweigh the best

12   interests of Mr. Rodriguez and the public in a speedy trial and

13   ask the Court to so find.

14
15                                    Respectfully submitted,

16                                    HEATHER E. WILLIAMS
                                      Federal Defender
17
18   Dated:    November 19, 2018      /s/ T. Zindel________    ___
                                      TIMOTHY ZINDEL
19                                    Assistant Federal Defender
                                      Attorney for JESUS RODRIGUEZ
20
21                                    MCGREGOR W. SCOTT
                                      United States Attorney
22
23   Dated:    November 19, 2018      /s/ T. Zindel for T. Delgado
                                      TIMOTHY DEGADO
24                                    Assistant U.S. Attorney

25   /////

26   /////

27   /////

28   /////

                                       -2-
1                                 O R D E R

2         The status conference scheduled for November 26, 2018, is
3
     continued to January 14, 2019, at the request of the parties and
4
     for the reasons stated above.   The Court further finds that the
5
     need for both counsel to evaluate the new information warrants
6
     an exclusion of time under the Speedy Trial Act pursuant to 18
7
8    U.S.C. § 3161(h)(7)(A) and (b)(iv).    In light of the parties’

9    representations, the Court finds that the ends of justice to be
10   served by a continuance outweigh the best interests of Mr.
11
     Rodriguez and the public in a speedy trial.
12
          IT IS SO ORDERED.
13
14   Dated:   November __, 2018      ____________________________
                                     HON. KIMBERLY J. MUELLER
15
                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -3-
